In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 08-818V
                                           (Not to be published)


*************************
                                   *
RICHARD COOMBS and                 *
VILETTA COOMBS, natural parents    *
and guardians of RWC, II, a minor, *
                                   *
                    Petitioners,   *
                                   *                                      Filed: April 30, 2014
              v.                   *
                                   *                                      Autism; Decision on Attorneys’
SECRETARY OF HEALTH AND            *                                      Fees and Costs
HUMAN SERVICES                     *
                                   *
                    Respondent.    *
                                   *
*************************



                            DECISION1 (ATTORNEYS’ FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision on January 29, 2013, awarding interim attorneys’ fees and costs for all work performed
before January 14, 2013. On April 8, 2014, I issued a decision denying Petitioners’ eligibility
for an award of compensation.
        On April 24, 2014, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs, which addressed expenses that Petitioners incurred after January 14, 2013. The
parties’ Stipulation requests an additional payment of $10,848.00, representing all of the
remaining attorneys’ fees and costs that are available under 42 U.S.C. ' 300aa-15(e).


1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
        A final award for fees and costs is appropriate at this time. Further, the proposed amount
seems reasonable and appropriate. Accordingly, I hereby award the following attorneys’ fees and
costs, pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1):
         ●        a lump sum of $10,848.00, in the form of a check payable jointly to petitioners
                  and petitioners’ counsel, Larry G. Michel, on account of services performed
                  by counsel’s law firm.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.3

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.